Citation Nr: 0822048	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-23 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected right (major) acromioclavicular 
joint disease, likely old Hills-Sachs compression deformity.

2.  Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the RO in Lincoln, 
Nebraska, that increased the disability rating for service-
connected right acromioclavicular joint disease, likely old 
Hills-Sachs compression deformity, from 20 to 30 percent, 
effective December 12, 2005.  

In a November 2006 rating decision, the RO denied service 
connection for Meniere's syndrome.  The veteran perfected a 
timely appeal of the November 2006 rating decision, and thus, 
the issue of service connection for Meniere's syndrome was 
merged into the instant appeal.

The issue of service connection for Meniere's syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected right acromioclavicular 
joint is manifested by painful motion and functional loss of 
the right (major) arm which more nearly approximates limited 
motion of the arm to 25 degrees from side; ankylosis is not 
demonstrated.

2.   The competent medical evidence does not show that the 
veteran's service-connected right acromioclavicular joint 
disease is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.



	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation, but no 
higher, for the veteran's right acromioclavicular joint 
disease, likely old Hills-Sachs compression deformity, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the veteran's increased rating claim, § 
5103(a) requires, requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2006.  That letter informed him of what evidence was 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  Moreover, in a 
March 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are assigned.  See 
Dingess, supra.  

Under circumstances when the duty to notify was not 
completely satisfied prior to the initial unfavorable 
decision on the claim by the AOJ, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Complete VCAA notice was not sent to the veteran before the 
initial AOJ decision in this matter, however, the Board finds 
that this error was not prejudicial to the appellant because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a statement of the case issued in July 
2006, and an October 2006 supplemental statement of the case.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The Board also notes that the January 2006 letter informed 
the veteran to submit evidence of physical and clinical 
findings, results of laboratory tests, X-rays, and individual 
statements from those with knowledge and/or personal 
observations who could describe the manner in which his 
disability had worsened.  The statement of the case issued in 
July 2006 listed the applicable diagnostic code and 
disability rating for a shoulder disability, which is based 
on degrees of motion.  Further, the October 2006 supplemental 
statement of the case informed the veteran of the criteria 
necessary for a higher evaluation under Diagnostic Code 5201.  
The veteran reasonably could be expected to understand the 
criteria necessary to support a higher rating.  

Also, in correspondence submitted in December 2005, the 
veteran's representative enclosed a medical report, in which 
the veteran described the effects that his medical 
conditions, including his right shoulder, were having on his 
ability to obtain employment.  The veteran submitted another 
medical report in August 2006, which indicated that the 
veteran could not do any significant work with his arm.  The 
veteran has also been represented by an attorney throughout 
this appeal.  Accordingly, any notice error is not 
prejudicial because the veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claim.  Hence, any notice deficiencies do not affect the 
essential fairness of the adjudication. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  There is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the service 
medical records and outpatient treatment records, and has 
arranged for a VA examination in connection with the claim on 
appeal, a report of which is of record.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for right 
acromioclavicular joint disease, likely old Hills-Sachs 
compression deformity.  Effective December 2005, a 30 percent 
disability rating has been assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5201, pertaining to limitation of 
motion of the affected part.  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).  A distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran is right-handed; hence, his right 
shoulder is considered his major upper extremity.

Under Diagnostic Code 5201, a 30 percent evaluation is 
warranted for motion of the major arm limited to midway 
between the side and shoulder level.  A maximum 40 percent 
rating is assignable for the major upper extremity, when 
motion is limited to within 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion for shoulder abduction and 
forward elevation (flexion) are 180 degrees.  38 C.F.R. § 
4.71, Plate I.

In November 2005, the veteran's treating physician indicated 
that the veteran could initiate abduction of the shoulder 
without significant pain, but by the time he reached 25 
degrees abduction, he had pain; and from there on up it was 
progressively painful.  The veteran had particular trouble 
putting on his coat, or reaching behind him.  The physician 
opined that much of the veteran's right shoulder pain was due 
to changes of post-traumatic arthritis at his 
acromioclavicular joint.  Surgical intervention was not 
recommended, due to the veteran's current treatment with 
chemotherapy.

During a February 2006 VA examination, the veteran reported 
that his pain had progressively worsened over the last two 
years, and that the pain frequently woke him up at night.  
Flare-ups occurred with cold weather, and weather changes.  
The veteran reported extreme difficulty with lifting, and 
that he often lost his grip and dropped things.  He had 
surgery in 1991, and is right-hand dominant.  The veteran 
reported that he currently worked part-time, and still had 
difficulty reaching and raising his arm, and rotating his 
arm.

Examination revealed moderately severe pain present in all 
ranges of motion, and worse with forward flexion.  Repetitive 
use further limited forward flexion and abduction, and 
revealed weakness and fatigue, but no incoordination.  

In August 2006, the veteran's treating physician noted that 
the veteran had undergone an anterior shoulder repair in 
1994, which was required due to multiple shoulder 
dislocations.  His shoulder functioned pretty well for 
several years, but during the past few years had deteriorated 
pretty significantly.  The veteran now had night pain, and 
could not do any significant work with his right arm.  Nor 
could the veteran actively raise his right arm without great 
distress.  Examination revealed a painful arc of motion, and 
a positive drop arm sign.  Range of motion with the arm 
abducted 25 degrees, his external rotation was 40 degrees; 
internal rotation was 30 degrees.  At 60 degrees of 
abduction, his external rotation was 20 degrees; his internal 
rotation was 30 degrees.  At 90 degrees of abduction, his 
external rotation was 50 degrees, and internal rotation was 
10 degrees.  The subacromial space did not have gross 
crepitus.  The physician essentially assisted the veteran 
with full forward flexion, which the veteran could maintain; 
but the veteran could not slowly let his arm down, having a 
positive drop arm sign and also a positive Hawkin's sign, and 
a definite painful arc of motion.

Radiology findings showed advanced acromioclavicular 
arthritis in the right shoulder.  The veteran's treating 
physician added that the veteran had marked weakness, 
fatigability, and incoordination primarily related to pain; 
and functionally had gross weakness-e.g., being unable to 
raise his arm against gravity.

The evidence does not show that the veteran's motion of the 
right arm is limited at midway between side and shoulder 
level at the examination.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2007).  In addition, there is no evidence of ankylosis 
of the right shoulder or arm to warrant an increased 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5200.  The veteran can still move his right shoulder and arm, 
although painful.  Further, the medical records do not show 
that the veteran had any impairment of the humerus that 
resulted in a malunion of the humerus or recurrent 
dislocation at the scapulohumeral joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2007).

However, the Board is mindful that a higher evaluation can be 
considered based on functional loss due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Here, the Board finds that the 
evidence demonstrates additional limitation of motion and 
functional impairment of the veteran's right shoulder and 
arm.  Actively raising his right arm more than 25 degrees 
from his side causes great distress, as noted by the 
veteran's treating physician in August 2006.  The VA examiner 
in February 2006 also found additional limitations of motion 
due to pain, weakness, and fatigue, with repetitive use.  
With consideration of functional factors and painful motion, 
as well as evidence of advanced arthritis, the Board finds 
that the veteran's right acromioclavicular joint disease more 
nearly approximates the criteria for a 40 percent evaluation, 
the maximum allowable, under Diagnostic Code 5201.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this regard, the evidence does not suggest that this case 
presents an exceptional or unusual disability picture such 
that the veteran is unable to secure and follow substantially 
gainful employment due to service-connected shoulder 
disability, or otherwise render a schedular rating 
impractical.  The veteran has not reported any lost time from 
work, or other economic impact from the disability. There is 
no evidence of recent hospitalizations for his right 
acromioclavicular joint disease, likely old Hills-Sachs 
compression deformity.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of a 40 percent, 
but no higher, evaluation for the veteran's right 
acromioclavicular joint disease, likely old Hills-Sachs 
compression deformity, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  See 38 C.F.R. § 4.7.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.

	
ORDER

A 40 percent disability evaluation, but no higher, for the 
veteran's service-connected right acromioclavicular joint 
disease, likely old Hills-Sachs compression deformity, is 
granted; subject to the regulations governing the payment of 
monetary benefits.


REMAND

The veteran contends that service connection for Meniere's 
syndrome is warranted on the basis that the disability is 
proximately due to, or a result of, his service-connected 
bilateral hearing loss and tinnitus.  The RO denied the 
veteran's claim on the basis that Meniere's syndrome was not 
currently shown, despite a private treatment record showing a 
diagnosis of same.  

The Board finds that a VA examination is necessary to 
ascertain the etiology of any currently diagnosed Meniere's 
syndrome.  The record reflects that the veteran last 
underwent audiometric testing in June 2007 to determine the 
severity of his bilateral hearing loss, not on appeal here.  
However, no medical opinion has been provided regarding the 
relationship, if any, between his Meniere's syndrome and his 
service-connected bilateral hearing loss and tinnitus. 

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Under these circumstances, the Board finds that a VA 
examination is needed to determine whether it is at least as 
likely as not that the veteran has Meniere's syndrome that 
either had its onset during service, is related to his active 
service, to include a service-connected disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Lastly, review of the claims folder reflects that the veteran 
has not been furnished adequate VCAA notice with respect to 
his service connection claim for Meniere's syndrome.  While 
he has been advised of the information and evidence necessary 
to substantiate his claim on a direct basis, he has not been 
advised of the information and evidence necessary to 
substantiate his claim on secondary basis.  Because the Board 
does not have the authority to send the veteran notice, a 
remand is required for corrective action.

Accordingly, the case is REMANDED for the following action:

1.   The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied. 
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to service 
connection for Meniere's syndrome, to 
include as secondary to service-connected 
bilateral hearing loss and tinnitus.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; and 

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of any currently diagnosed 
Meniere's syndrome.

The examiner should comment as to whether 
Meniere's syndrome is currently shown, 
and if so, provide an opinion as to 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
Meniere's syndrome is related to service, 
or to service-connected bilateral hearing 
loss and/or tinnitus.  Any findings and 
opinions should be reconciled with a July 
2006 private medical opinion from Dr. T. 
Nabity.  

The examiner should provide a 
comprehensive report including a complete 
rationale for any conclusions reached.  
If further testing is deemed necessary, 
such testing is to be accomplished.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the service 
connection claim for Meniere's syndrome.  
If the benefit sought on appeal is not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case, 
before the claims file is returned to the 
Board, if otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


